        Case 1:03-md-01570-GBD-SN Document 4523 Filed 05/15/19 Page 1 of 2




                     MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                             In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

    Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
               Injury and Death Claims                                         Commercial Claims
 Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
 MOTLEY RICE LLC                                                COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                          VIA ECF
May 15, 2019

 The Honorable Sarah Netburn, U.S. Magistrate Judge
 United States District Court for the S.D.N.Y.
 Thurgood Marshall U.S. Courthouse, Room 430
 40 Foley Square
 New York, NY 10007

         Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn,

On behalf of the Plaintiffs’ Executive Committees and with the agreement of the Department of
Justice on behalf of the FBI, and as Your Honor directed during the status conference on Monday,
May 13, 2019, we are writing to propose jointly the following briefing schedule concerning the
referenced motions to compel:

        Plaintiffs will file their motion to compel as to the four individuals (Jraithen, al-Sadhan, al-
         Sudairy, and Abdi Mohammed) and to release an unredacted version of the 2012 Summary
         Report by May 31, 2019. Plaintiffs will also ask that the Court direct the FBI to produce
         immediately an unredacted version of the 2012 Summary Report for in camera review, as an
         interim measure to speed the resolution of the motion to compel.

        By May 22, 2019, plaintiffs will serve the DOJ with a letter identifying the redactions to the
         2012 Summary Report they intend to challenge.

        The FBI will respond to plaintiffs’ motion to compel as to the four individuals by June 21,
         2019. If the FBI intends to oppose in camera review of the unredacted 2012 Summary
         Report by the Court, those arguments will be included in its June 21, 2019 brief.

        The FBI will respond to plaintiffs’ motion to compel release of an unredacted version of the
         2012 Summary Report by August 30, 2019. If the FBI is going to submit any affidavits or
         declarations in support of assertions of privilege (state secrets or otherwise) or any other
          Case 1:03-md-01570-GBD-SN Document 4523 Filed 05/15/19 Page 2 of 2
The Honorable Sarah Netburn
May 15, 2019
Page 2
_______________________________________

           grounds to withhold information from the 2012 Summary Report, those shall be submitted
           with the FBI’s opposition by August 30, 2019.

          The PECs and DOJ agree that reply briefs will be necessary and appropriate in relation to
           these issues. The PECs and DOJ agree that they will confer after each FBI opposition is
           filed to determine an appropriate deadline and other details for plaintiffs’ reply to the FBI’s
           briefs.

      Respectfully submitted,

 KREINDLER & KREINDLER LLP                              MOTLEY RICE LLC

 By: /s/ Andrew J. Maloney                               By: /s/ Robert T. Haefele
      ANDREW J. MALONEY                                      ROBERT T. HAEFELE
      KREINDLER & KREINDLER LLP                              MOTLEY RICE LLC
      750 Third Avenue                                       28 Bridgeside Boulevard
      New York, New York 10017                               Mount Pleasant, SC 29465
      Tel.: 212-687-8181                                     Tel.: (843) 216-9184
      Email: amaloney@kreindler.com                          Email: rhaefele@motleyrice.com
 For the Plaintiffs’ Exec. Committees                   For the Plaintiffs’ Exec. Committees


 COZEN O’CONNOR

 By: /s/ Sean P. Carter
     SEAN P. CARTER
     COZEN O’CONNOR
     One Liberty Place
     1650 Market Street, Suite 2800
     Philadelphia, Pennsylvania 19103
     Tel.: (215) 665-2105
     Email: scarter@cozen.com
 For the Plaintiffs’ Exec. Committees

cc:        The Honorable George B. Daniels, via ECF
           All Counsel of Record via ECF
